Citation Nr: 0814242	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-04 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1954 to May 1975.  

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In connection with this appeal, the veteran has submitted a 
CD-ROM containing records pertaining to his treatment at the 
VA Medical Center in Tampa, Florida during August 2007.  The 
CD's label indicates that the CD-ROM contains studies of the 
veteran's hand, knee, and spine performed in August 2007.  
Unfortunately, this CD-ROM has been damaged.  It is therefore 
necessary to remand this appeal to obtain these records.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, the Board notes that the veteran, in a form 
submitted in approximately April 2007, listed an employer for 
whom he previously worked but did not provide a street 
address for this employer.  The RO wrote to the veteran in 
late April 2007 and indicated that if the address provided 
for this employer was insufficient for mailing, he should 
provide a sufficient address.  A letter was sent by the RO to 
the employer but was returned to the RO because it lacked a 
street address.  The RO should tell the veteran that the mail 
was returned to sender and ask him to provide a sufficient 
address.  The veteran is advised that he has a duty to assist 
and cooperate with VA in developing evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide a more specific address for the 
employer listed in his April 2007 letter, 
to include a street address.  Advise the 
veteran that this information may be 
relevant to his claim.  All correspondence 
should be associated with the claims file.

2.  Obtain from the VA Medical Center in 
Tampa, Florida, a paper copy of all of the 
veteran's treatment records that have not 
already been associated with the claims 
file, in particular records documenting 
studies of the veteran's hand, knee, and 
spine performed in August 2007. 

3.  Undertake any additional development 
deemed necessary, e.g., obtaining a 
contemporaneous VA examination addressing 
the veteran's employability.  Thereafter, 
adjudicate the veteran's claim of 
entitlement to a total rating for 
individual unemployability due to service-
connected disabilities.  If the benefit 
sought on appeal is not granted, send to 
the veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate time within 
which to respond.

The case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



